Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 31, 2016

                                     No. 04-16-00287-CV

              IN THE INTEREST OF M.S. AND D.S., MINOR CHILDREN,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 15-0046-CV
                         Honorable W.C. Kirkendall, Judge Presiding


                                        ORDER
        A court reporter responsible for filing the reporter’s record in this appeal filed a
notification of late record, in which she states the reporter’s record has not been filed because
appellant failed to file a designation of record. TEX. R. APP. P. 34.6(b)(1). On May 25, 2016,
Appellant filed proof of designation of record on both court reporters.

       It is therefore ORDERED that the reporter’s records be filed no later than June 6, 2016.
Appellant’s brief will be due within twenty days from the date the reporter’s record is filed.



                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of May, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court